
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 165
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Franks of Arizona
			 (for himself and Mr. King of Iowa)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commemorating the 200th anniversary of the
		  birth of Abraham Lincoln, the 16th President of the United States of
		  America.
	
	
		Whereas Abraham Lincoln was born February 12, 1809;
		Whereas, due to his leadership, the United States
			 completed the implementation of the promise that was contained in the
			 Declaration of Independence, that all men are created equal, and fulfilled the
			 potential of the Constitution, namely the commitment to equality under the
			 law;
		Whereas Lincoln asserted the Dred Scott decision was
			 erroneous and insisted that judges must leave political matters to the people,
			 rather than the whims and preferences of judges;
		Whereas Lincoln defeated Steven Douglas and was elected
			 President of the United States in 1860;
		Whereas Lincoln believed that a president, even acting as
			 commander-in-chief, must exercise authority not as a dictator, benevolent or
			 otherwise, but within the limits set forth by the Constitution;
		Whereas Lincoln defended the maxim that governments derive
			 their just powers from the consent of the governed;
		Whereas Lincoln stated on June 17, 1858, A house
			 divided against itself cannot stand. I believe this government cannot endure
			 permanently half slave and half free.;
		Whereas, at a time of profound national crisis, Abraham
			 Lincoln affirmed the importance of the Union and esteemed its preservation as
			 essential to pursuing the noble goals for which it was constituted; namely, the
			 formation of a more perfect union marked by liberty, security and justice for
			 all;
		Whereas, on January 1, 1863, Lincoln issued the
			 Emancipation Proclamation; and
		Whereas, on October 20, 1864, Lincoln proclaimed,
			 the last Thursday in November next as a day which I desire to be
			 observed by all my fellow-citizens wherever they may then be as a day of
			 Thanksgiving and Praise to Almighty God the beneficent Creator and Ruler of the
			 Universe: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)celebrates the
			 extraordinary life of Abraham Lincoln, and expresses its deep gratitude for his
			 valiant leadership in preserving the Union, defending the natural rights of all
			 individuals, and defending the Declaration of Independence and the Constitution
			 of the United States; and
			(2)recognizes the
			 magnitude of his life's legacy and the impact it has left on the United States
			 of America and the rest of the world.
			
